Citation Nr: 0708682	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic constipation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey, wherein the RO denied service connection for chronic 
constipation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board has reviewed the claims file and finds that further 
development is required in order to comply with the VCAA.  
The veteran submitted an authorization and consent to release 
form in February 2003 for treatment records with Dr. A. O.  
The claims file does not indicate that the RO made any 
efforts to obtain such records.  It is the VA's duty to 
assist the veteran in obtaining this information.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The medical evidence in the claims file also includes a May 
2003 VA examination diagnosing chronic constipation.  This VA 
examination, however, lacks a medical opinion addressing the 
likelihood there is a causal relationship between the 
complaints of constipation while in service and the current 
diagnosis of chronic constipation.
 
Additionally, the VA examination fails to address the onset 
and evolution of the veteran's chronic constipation.  The 
veteran's enlistment examination reflects normal abdominal 
findings.  In this regard, it is noted that a veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111.  This 
presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  

Here, there is some evidence of constipation prior to active 
service.  According to an in-service April 1943 examination 
the veteran reported that his constipation started several 
months ago, which would indicate symptoms prior to active 
duty.  

Consequently, the Board remands the appeal for further 
development.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran for information 
regarding Dr. A.O.; such as a current 
mailing address and the dates the veteran 
was treated in his care.  Mail request 
for the veteran's medical records to Dr. 
A.O. to the updated address provided or 
if one is not provided to the address 
indicated on the February 2003 
authorization and consent to release 
form.  If no information is received from 
Dr. A.O. notification of this lack of 
receipt of information is to be sent to 
the veteran, and his representative, with 
an explanation that it is his duty to 
obtain such records. The veteran will be 
given adequate time to locate and submit 
such records.

2. After such evidence is received or the 
veteran is notified of its absence and 
fails to present it, forward the claims 
folder to the May 2003 VA examiner (or 
another appropriately qualified physician 
if the original examiner is no longer 
available) for an addendum to the May 
2003 VA examination as to the nature  and 
etiology of the veteran's chronic 
constipation.  The examiner should 
comment as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
current chronic constipation is related 
to the constipation noted during his 
active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner may opt to re-
evaluate the veteran or state that even 
with an examination the evidence would be 
insufficient to respond to this inquiry.  

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 





_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



